 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00269-RFB-DJA
 8                        Plaintiff,                                         ORDER
 9           v.
10   LEVI PHILIP KOCMICK,
11                       Defendant.
12
13          On June 12, 2021, this Court entered an Order that Defendant report to the Las Vegas
14   Rescue Mission for the purposes of outpatient treatment. Defendant was further Ordered to sign
15   HIPPA release and authorization that would allow Pretrial Services the ability to communicate
16   with facility as to defendant’s status and as to his treatment. Due to the Juneteenth holiday, the
17   Court Ordered that if Defendant could not arrange for installation of GPS monitoring that day, he
18   was further Ordered to complete the installation of GPS location monitoring to his person and sign
19   HIPPA release authorization form by June 21, 2021. Due to circumstances, this did not happen.
20          Therefore,
21          IT IS ORDERED that Alyson J. Martinez, Clinical Director for the Las Vegas Rescue
22   Mission shall disclose to Pretrial Services Officer Alicia Shievely the information as it relates to
23   status of Defendant Kocmick’s attendance at the Las Vegas Rescue Mission by the close of
24   business June 30, 2021.
25          DATED: June 29, 2021.
26                                                        _______________________________
27                                                        RICHARD F. BOULWARE, II
                                                          United States District Judge
28
